Citation Nr: 1032315	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-12 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for hemorrhoids.

2.  Entitlement to service connection for cold injury residuals 
of the hands.

3.  Entitlement to service connection for cold injury residuals 
of the feet.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for an eye disability.

7.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1949 to 
January 1950 and from December 1950 to July 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In that decision, the RO denied the Veteran's petition 
to reopen a previously denied claim for service connection for 
hemorrhoids, finding that no new and material evidence had been 
submitted, and denied the Veteran's other claims for service 
connection.  In the decision, the RO also granted the Veteran an 
increased rating of 20 percent for his service-connected hearing 
loss.

Regardless of what the RO has done, the Board must address the 
question of whether new and material evidence has been received 
to reopen the Veteran's claim of service connection for 
hemorrhoids.  This is so because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the 
Board is required to first consider whether new and material 
evidence is presented before the merits of a claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Hence, the Board has characterized the claim of service 
connection for hemorrhoids as a claim to reopen.

In May 2010, the Veteran was notified of the time and place of a 
Board hearing he had requested in connection with his appeal.  
See 38 C.F.R. § 20.704(b) (2009).  However, in June 2010, the 
Veteran notified VA that he wished to withdraw his hearing 
request.  38 C.F.R. § 20.704(d) (2009).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  In a May 2003 rating decision, the RO denied the Veteran's 
claim of service connection for hemorrhoids.  The Veteran did not 
appeal that decision.

2.  Evidence received since the RO's May 2003 decision is either 
cumulative or redundant of evidence previously considered; by 
itself or when considered with previous evidence it does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.

3.  The Veteran does not have currently diagnosed cold injury 
residuals of the hands.

4.  The Veteran does not have currently diagnosed cold injury 
residuals of the feet.

5.  The Veteran does not have a currently diagnosed skin 
disorder.

6.  The Veteran does not have diabetes mellitus that is related 
to military service, including in-service asbestos exposure.

7.  The Veteran does not have an eye disability related to 
military service, including in-service asbestos exposure, or that 
has been caused or made worse by a service-connected disability.

8.  Since the filing of the Veteran's claim, audiometric testing 
has revealed no worse than Level IV hearing acuity in the 
Veteran's right ear and Level VI hearing acuity in the left ear. 


CONCLUSIONS OF LAW

1.  A May 2003 RO decision that denied the Veteran's claim of 
service connection for hemorrhoids is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302, 20.1103 (2009).

2.  Evidence relating to the Veteran's hemorrhoid claim received 
since the RO's May 2003 decision is not new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  The Veteran does not have cold injury residuals of the hands 
that are the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

4.  The Veteran does not have cold injury residuals of the feet 
that are the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

5.  The Veteran does not have a skin disorder that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

6.  The Veteran does not have diabetes mellitus that is the 
result of disease or injury incurred in or aggravated during 
active military service; nor may diabetes mellitus be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2009).

7.  The Veteran does not have an eye disability that is the 
result of disease or injury incurred in or aggravated during 
active military service; any diagnosed eye disability is not 
proximately due to or the result of service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

8.  The criteria for a rating higher than 20 percent for service-
connected bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.85, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to arrive at a decision on the claims on appeal has 
been accomplished.  

In this respect, through April 2007 and August 2007 notice 
letters, the RO notified the Veteran of the legal criteria 
governing his claims and the evidence needed to support his 
claims.  Thereafter, the Veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the Veteran has received 
notice of the information and evidence needed to substantiate his 
claims and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the April 2007 and August 2007 notice 
letters satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letters, the RO notified the 
Veteran that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  It also requested that the Veteran identify 
any medical providers from whom he wanted the RO to obtain and 
consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned April 2007 and August 
2007 letters.  In addition, the April 2007 and August 2007 notice 
letters provided the Veteran with notice pertaining to criteria 
for assigning disability ratings or effective dates, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board 
thus finds that "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 18 
Vet. App. at 122.  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 5108 of 
this title."  38 U.S.C.A. § 5103A(f) (West 2002).  That 
notwithstanding, the Board finds that all notification and 
development action needed to render a decision as to the 
application to reopen the claim for service connection for 
hemorrhoids has been accomplished.  Specifically, with regard to 
reopening the claim, the RO informed the Veteran of the 
requirements as set forth in 38 C.F.R. § 3.156(a) by a notice 
letter in April 2007, which provided the regulatory language of 
"new and material" evidence.  In addition, the Veteran was told 
in the April 2007 notice letter of the evidence and information 
necessary to establish a claim for entitlement to service 
connection.  Specifically regarding VA's duty to notify, the 
Board finds that the April 2007 notice letter to the Veteran 
apprised him of what the evidence must show to establish 
entitlement to the benefits sought, what evidence and/or 
information was already in the RO's possession, what additional 
evidence and/or information was needed from the Veteran, what 
evidence VA was responsible for getting, and what information VA 
would assist in obtaining on the Veteran's behalf.  The April 
2007 notice letter also notified the Veteran that, to be 
considered material, evidence he supplied must pertain to the 
reason his claim was previously denied.  Further, the April 2007 
letter provided the Veteran specific notice of the elements of 
service connection that were the basis for the May 2003 denial.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The April 2007 notice letter also provided the Veteran with the 
criteria for assigning a disability rating and an effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board 
thus concludes that "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, v. 
Principi, 18 Vet. App. 112 (2004).  

Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

Here, although the Veteran's claim for service connection for 
hemorrhoids has not been reopened by the RO and will not be 
reopened by the Board, reasonable efforts to assist the Veteran 
in his claim have been undertaken.  To that end, the Veteran's 
service treatment records, as well as records from his post-
service VA treatment, have been obtained and associated with the 
claims file.  Under these circumstances, the Board finds that VA 
has complied with all duties to notify and assist related to his 
petition to reopen the previously required claim as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

The Board also concludes that VA's duty to assist has been 
satisfied with regard to the service connection and increased 
rating claims now on appeal.  The Veteran's service treatment 
records, as well as records of his ongoing post-service treatment 
at the Jack C. Montgomery VA Medical Center (VAMC) in Muskogee, 
Oklahoma, have been associated with the claims file and were 
reviewed by both the RO and the Board in connection with the 
claims on appeal.  The Board notes further that the duty to 
assist also includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court held that an examination is required 
when there is:  (1) evidence of a current disability; (2) 
evidence establishing an in-service event, injury or disease, or 
a disease manifested in accordance with presumptive service 
connection regulations occurred that would support incurrence or 
aggravation; (3) an indication that the current disability may be 
related to the in-service event; and (4) insufficient evidence to 
decide the case.

In this case, the Board is aware that no VA examination was 
provided to the Veteran in conjunction with his claims for 
service connection for cold injury residuals of the hands and 
feet, for a skin disorder, for diabetes mellitus, and for an eye 
disability, but notes that the evidence of record does not call 
for one.  See 38 C.F.R. § 3.159(c)(4) (2009).  In this case, as 
discussed below, there is no evidence that any cold injury 
residuals, skin disorder, diabetes mellitus, or eye disability is 
related to service.  A medical examination would not likely aid 
in substantiating a claim when the record does not already 
contain evidence of a current diagnosis, an in-service event and 
a plausible indication of a relationship between the Veteran's 
service and current disability.  As such, VA is not required to 
afford the Veteran an examination, and therefore VA has no duty 
to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004).  See also McLendon, 20 Vet. App. at 84-86 
(with no indication that a current disability or persistent or 
recurrent symptoms of a disability may be associated with the 
service or another service-connected disability, claim may be 
denied where claimant's submissions are insufficient to grant 
benefits or trigger duty to assist).  The Board has considered 
the Veteran's contentions in light of the requirements set forth 
in McLendon and concludes that an examination is not necessary 
regarding the Veteran's service connection claims.  See 38 C.F.R. 
§ 3.159(c)(4).  The Veteran contends that he currently suffers 
from cold injury residuals, a skin disorder, diabetes mellitus, 
and eye disability that are related to military service-and his 
claim of service connection implies such a relationship-but he 
has not indicated why he believes there is such a relationship.  
He has not pointed to an event in service or to continued 
problems since service that suggest a basis for obtaining an 
examination.  The Board thus concludes that the duty-to-assist 
requirements are satisfied.

In addition, records of VA medical treatment have been obtained 
and associated with the Veteran's claims file.  The Veteran has 
further been given the opportunity to submit evidence, and he and 
his representative have provided written argument in support of 
his claims.  Neither the Veteran nor his representative has 
identified, and the record does not indicate, existing records 
pertinent to the claims on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied 
with all duties to notify and assist required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

A.  Petition to Reopen Previously Denied Claim

Under pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence is 
submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 
Title 38 Code of Federal Regulations, Section 3.156(a) defines 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  
Here, as indicated above, the last final denial pertinent to the 
claim was the February 2005 Board decision.  Furthermore, for 
purposes of the "new and material" analysis, the credibility of 
the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).

The Veteran asserts that he has hemorrhoids related to his active 
military service.  Specifically, he contends that his in-service 
exposure to asbestos, and the "cold steel" on which he was 
required to sit for long periods while on board ship, led to his 
developing hemorrhoids.  As a result, the Veteran contends that 
service connection is warranted.  

In a May 2003 rating decision, the RO denied the Veteran's claim 
of service connection for hemorrhoids.  The May 2003 decision 
found that the evidence failed to show that the Veteran had been 
treated for or diagnosed with hemorrhoids during service; nor was 
there evidence providing a current diagnosis of hemorrhoids or 
linking the Veteran's claimed hemorrhoids to active duty.  
Thereafter, in April 2007, the Veteran sought to reopen his claim 
of service connection for hemorrhoids.

Evidence of record in 2003 included the Veteran's service 
treatment records, which are silent as to any complaints of or 
treatment for hemorrhoids.  The record also contained treatment 
records from VA treatment providers, which did not indicate that 
the Veteran had been diagnosed with or seen at any time for 
complaints of hemorrhoids.  

Evidence added to the record since the RO's May 2003 denial 
concerning the Veteran's claim for service connection for 
hemorrhoids includes records of VAMC treatment the Veteran has 
received since that date.  The Veteran has also submitted 
statements to VA in support of his claim.  Records from the 
Veteran's VA treatment providers do not reflect that the Veteran 
has been diagnosed with or sought treatment for hemorrhoids or 
any related complaints.  The Veteran has further submitted 
written statements to VA in support of his petition to reopen the 
previously denied service connection claim.  To that end, the 
Board notes that the Veteran has argued that he developed 
hemorrhoids as a result of in-service asbestos exposure or, in 
the alternate, that the disability is a result of "sitting on 
cold steel aboard ship."  He also claimed to have been 
hospitalized during service for hemorrhoids.  

After a review of the evidence mentioned above, the Board finds 
that new and material evidence relating to the Veteran's claim of 
service connection for hemorrhoids has not been received, and the 
claim may not be reopened.  The evidence is new in that it was 
not previously before agency decision makers.  However, none of 
this evidence is material for purposes of reopening the service 
connection claim.  Essentially, the new medical evidence does not 
suggest that the Veteran was treated for hemorrhoids in service 
or that he has a current hemorrhoid disability.  

As noted above, the evidence previously of record did not show 
that the Veteran had a diagnosis of hemorrhoids.  The evidence 
received since the 2003 denial similarly fails to establish that 
the Veteran currently suffers from hemorrhoids.  Thus, this 
information does not tend to prove the Veteran's claim in a 
manner different from what was already shown in 2003 and which 
was evident in the Veteran's earlier contentions, the lay 
statements he submitted, and treatment records dating from 
service.  Consequently, the Board finds that the new evidence 
differs from what was previously of record, but substantively it 
is the same.  In other words, with respect to what is required to 
show a current diagnosis or a relationship to military service, 
it is cumulative of what was previously known.  

The Board thus concludes that the evidence received since the May 
2003 rating decision is not new and material.  As noted in 38 
C.F.R. § 3.156(a), new and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  In this case, the evidence added to the record since the 
May 2003 denial does not provide any new evidence indicating that 
the Veteran incurred hemorrhoids during service or that he is 
currently diagnosed with the disability.  Thus, none of the 
evidence raises a reasonable possibility of substantiating the 
Veteran's claim of service connection.

The Board has considered the Veteran's contentions that his 
claimed hemorrhoids are etiologically related to his service, 
including his claimed in-service exposure to asbestos.  However, 
as a layperson, the Veteran has no competence to give a medical 
opinion.  Thus, while the Veteran is competent to report symptoms 
observable to a layperson, such as pain; a diagnosis that is 
later confirmed by clinical findings; or a contemporary 
diagnosis, he is not competent to independently opine as to the 
specific etiology of a condition.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which to 
grant the claim for service connection.  Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).  Thus, the Veteran's own assertions as to 
the etiology of any hemorrhoids has no probative value.  As such, 
his statements do not amount to new and material evidence.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Indeed, his 
argument of a relationship to military service was implicit in 
the previous claim.

B.  Service Connection Claims

The Veteran contends that he currently suffers from cold injury 
residuals of the hands and feet due to service, as well as from 
diabetes mellitus and a skin disorder, which he attributes to his 
exposure to asbestos while in service.  The Veteran also contends 
that he has an eye disability related to his in-service asbestos 
exposure or, alternately, to diabetes mellitus.  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not 
enough that an injury or disease occurred in service; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

When diabetes mellitus is manifested to a compensable degree 
within a year of separation from qualifying service, it may be 
presumed to have been incurred in or aggravated by active 
military service.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability that is 
proximately due to or the result of an established service-
connected disorder.  38 C.F.R. § 3.310 (2009).  This includes a 
disability made chronically worse by service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Relevant medical evidence consists of the Veteran's service 
treatment records, as well as his post-service treatment at VA 
facilities.  The Veteran's service records are silent as to any 
complaints of skin disorders, cold injuries, or diabetes mellitus 
during service.  He was noted on one occasion to have had 
reddened and edematous eyes, with minimal drainage, during an 
acute allergic reaction to penicillin in March 1952.  However, 
his systems, including his eyes, were all noted to be normal at 
his June 1952 separation medical examination.  Post-service VAMC 
treatment reflects that the Veteran was seen for complaints of 
leg and foot cramps in December 2002; however, no diagnosis was 
assigned at that time, and the Veteran has not since complained 
of such problems.  He was diagnosed in November 2004 with 
glaucoma in both eyes, and a July 2006 optometry examination 
reflects that the glaucoma was due to his diabetes mellitus, for 
which he has a longstanding diagnosis.  VAMC records reflect that 
the Veteran has continued to seek treatment for diabetes mellitus 
as well as glaucoma and other eye complaints.  The records are 
otherwise silent as to any complaints of or treatment for eye or 
skin problems or residuals of cold injury of the hands or feet.

Regarding his claims for service connection for cold injury 
residuals of the hands and feet, the Board notes as an initial 
matter that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Evidence must show that the Veteran currently has 
the disability for which benefits are being claimed.

Here, the greater weight of the medical evidence is against the 
claim that the Veteran has any currently diagnosed cold injury 
residuals of the hands and feet.  To that end, the Board 
acknowledges that the Veteran was seen in December 2002 for 
complaints of leg cramps and pain in his feet but notes that no 
diagnosis was made at that time, and the Veteran has not sought 
further treatment for any complaints of pain or other problems in 
his hands or feet since that time.  Although the Veteran has, on 
one occasion, complained of pain in his legs and feet to his VA 
treatment providers, there are no current treatment records 
showing a diagnosis of any disability of the hands or feet to 
account for the pain.  In addition, although the Veteran has 
stated to VA that he "still suffer[s] effects of this condition 
in cold weather," he has not identified any particular 
symptomatology that he attributes to the alleged cold injury 
residuals.  Further, while the Veteran has stated that he was 
treated in service for cold injuries, his service treatment 
records are silent as to any such complaints or treatment.  For 
the reasons stated, the preponderance of the evidence is against 
the claims of service connection for cold injury residuals of the 
hands and feet.  The evidence demonstrates no diagnosed 
disability to which pain or any other complained-of 
symptomatology can be attributed.

Without a diagnosed or identifiable underlying disability, 
service connection may not be awarded.  Pain does not, in and of 
itself, constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  With no persuasive medical evidence of a diagnosed 
disability, the analysis ends, and service connection for cold 
injury residuals of the hands and feet must be denied.

As for the Veteran's claims of service connection for diabetes 
mellitus, a skin disorder, and an eye disorder on a direct basis, 
the Board acknowledges that the Veteran has contended that he has 
these disorders as a result of his exposure to asbestos while 
serving on board ships in the United States Navy.  Initially, the 
Board notes that materials that may contain asbestos include 
coverings for steam pipes for heating units and boilers, ceiling 
tiles, roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  M21-1MR, Part IV.ii.2.C.9.a (December 13, 
2005).  High exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  M21-
1MR, Part IV.ii.2.C.9.f.  During World War II, several million 
people employed in U.S. shipyards and U.S. Navy Veterans were 
exposed to asbestos fibers since they were used extensively in 
military ship construction.  M21-1MR, Part IV.ii.2.C.9.g.  
Diseases associated with exposure to asbestos are fibrosis, the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis; tumors; pleural effusions and fibrosis; 
pleural plaques; mesothelioma of pleura and peritoneum and 
cancers of the lung, bronchus, gastrointestinal tract, larynx, 
pharynx, and urogenital system, except the prostate.  M21-1MR, 
Part IV.ii.2.C.9.b.

Here, there is evidence that the Veteran has been diagnosed with 
diabetes mellitus and with glaucoma in both eyes.  Having served 
aboard an older Navy ship, it is possible that the Veteran came 
into contact with asbestos.  The degree to which he was exposed 
is impossible to determine.  Nevertheless, even if it were to be 
conceded that the Veteran was exposed to asbestos to a degree 
determined to cause asbestos-related diseases, the preponderance 
of the medical evidence is that the Veteran does not currently 
have any of the diseases known to have been caused by exposure to 
asbestos.  Additionally, diabetes mellitus was not shown within a 
year of the Veteran's separation from active military service.  
Therefore, the Veteran's diabetes mellitus is not presumed to be 
the result of in-service disease or injury.  Further, the record 
does not contain any competent evidence linking the Veteran's 
diabetes mellitus or eye disability to asbestos exposure.

The Board notes that the rules regarding presumptive service 
connection do not foreclose proof of direct service connection, 
and the claimant has a right to prove causation.  See Combee v. 
Brown, 34 F.3d 1039 (1994).  Here, however, the Veteran's service 
treatment records are completely silent as to complaints of or 
treatment for diabetes mellitus or a skin disability.  To the 
extent that the Veteran was treated for eye complaints while in 
service, the record reflects that the eye swelling and drainage 
for which he was treated in March 1952 was due to an acute 
response to penicillin, to which he is allergic.  His January 
1949 and December 1950 entrance medical examinations, as well as 
his June 1952 separation medical examination, reveal findings of 
no abnormalities in the Veteran's systems, including his eyes and 
skin.  Although the Veteran has claimed to have been treated for 
skin complaints while on active duty, the records are silent as 
to any complaints of or treatment for skin problems in service.  

The Board has considered the evidence of record and finds that 
there is no competent evidence medically relating any current 
diabetes mellitus, skin disability, or eye disorder to military 
service, including to in-service asbestos exposure.  Absent 
medical evidence in the record of a relationship to military 
service in general, or specifically to exposure to asbestos 
during military service, the Veteran's claim for service 
connection for diabetes mellitus, a skin disability, and an eye 
disorder must be denied.  As noted above, the Veteran has 
contended that his currently diagnosed diabetes mellitus as well 
as an eye disorder and a claimed skin disability are related to 
asbestos exposure during service.  The Veteran is competent to 
provide testimony concerning factual matters of which he has 
first-hand knowledge (i.e., experiencing symptoms either in 
service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 
(2005).  However, he is not competent to say that any current 
disability is etiologically related to anything that occurred 
during service.  

The Board notes that it may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for the 
relevant condition or symptoms.  See Buchanan v. Nicholson, 451 
F. 3d 1331, 1336-37 (Fed. Cir. 2006).  Notwithstanding that fact, 
the lack of contemporaneous medical records is something that the 
Board can consider and weigh against a Veteran's lay evidence.  
Id.  In this case, however, the Board notes that the Veteran has 
not contended that he has had any continuous symptoms of diabetes 
mellitus or an eye disorder since service; he has merely 
contended that he believes his diabetes mellitus, skin disorder, 
and eye disability to be related to the asbestos to which he 
claims to have been exposed while on active duty.  The Board 
further finds persuasive that there is no notation in the January 
1950 and June 1952 separation reports of medical history or 
report of medical examination concerning diabetes mellitus or any 
symptoms that might be associated with it, nor was there any 
diagnosis of an eye disability or a skin disorder.  Indeed, at 
that time the Veteran's eyes and skin were found to be normal.  

Thus, in this case, when weighing the evidence of record, the 
Board finds compelling the lack of any evidence etiologically 
linking the Veteran's current diabetes mellitus, claimed skin 
disorder, or eye disorder to service.  Furthermore, as a 
layperson without the appropriate medical training and expertise, 
the Veteran is simply not competent to provide a probative 
opinion on a medical matter, such as a direct relationship 
between a current disability and military service.  See Bostain, 
11 Vet. App. at 127.

Based on a review of the foregoing evidence and the applicable 
laws and regulations, the Board finds that the preponderance of 
the evidence is against the Veteran's claims for service 
connection for diabetes mellitus, a skin disorder, and an eye 
disorder on a direct basis.  Although the Veteran asserts that 
his diabetes mellitus, skin disorder, and eye disorder can be 
attributed to his time in service, and particularly his exposure 
to asbestos, the record does not establish that he has the 
medical training necessary to offer competent opinions on matters 
of medical etiology.  See Bostain, 11 Vet. App. at 127.  The 
Board thus concludes that the evidence of record supports a 
conclusion that the Veteran does not have diabetes mellitus, a 
skin disorder, or an eye disorder related to service.

Further, and specifically regarding his claim for service 
connection for a skin disability, the Board notes again that the 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d at 1332.  Evidence must show that 
the Veteran currently has the disability for which benefits are 
being claimed.  Here, however, the greater weight of the medical 
evidence is against the conclusion that the Veteran has any 
currently diagnosed skin disorder.  To that end, the Board 
observes that the record is entirely silent as to any complaints 
of or treatment for skin problems; the Veteran does not carry a 
current diagnosis of any skin disability and was not treated for 
any such disability while on active duty.  Although the Veteran 
has contended that he currently has skin problems involving his 
"lower neck" that he has self-treated since service, there is 
simply no medical evidence documenting the current existence of 
any skin diagnosis.  For the reasons stated, the preponderance of 
the evidence is against the claim for service connection for a 
skin disability.  The evidence demonstrates no diagnosed 
disability to which any such symptomatology can be attributed.  
Without a diagnosed or identifiable underlying disability, 
service connection may not be awarded.  With no persuasive 
medical evidence of a diagnosed disability, the analysis ends, 
and service connection for a skin disability must be denied.

Turning to the Veteran's claim of secondary service connection, 
as discussed above, the Board finds that entitlement to service 
connection for diabetes mellitus is not warranted.  Thus, as a 
matter of law, the Veteran's claim for service connection for an 
eye disorder as secondary to diabetes mellitus must fail.  
Insofar as the condition to which the Veteran claims this 
disability is secondary has not been granted service connection, 
the claim for secondary service connection must also fail.  See 
38 C.F.R. § 3.310.  For this reason, the Veteran's claim for 
secondary service connection must be denied as without legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive, the Board should deny 
the claim based on a lack of legal merit).  

C.  Increased Rating

Disability evaluations are determined by comparing a Veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher of the two 
evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2009).

The Veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where entitlement to compensation has 
already been established, VA must address the evidence concerning 
the state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals for 
Veterans Claims has held that consideration of the 
appropriateness of a staged rating is required.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).

Relevant evidence of record consists of report of a VA 
examination provided to the Veteran in June 2007, as well as 
treatment records from the Muskogee VAMC, including a June 2005 
audiological evaluation.  The Veteran has also submitted written 
argument in support of his claim.

Documentation of the Veteran's VA audiological examination in 
June 2005 reflects findings of 88 percent speech recognition in 
the Veteran's right ear and 88 percent in his left ear, based on 
Maryland CNC tests.  The average puretone threshold was found to 
be 67.5 decibels for the Veteran's right ear and 71.25 decibels 
for his left ear.  Similarly, report of the Veteran's June 2007 
VA examination reflects the Veteran's report that he had 
increasing difficulty hearing and understanding speech, and was 
using hearing aids.  Controlled speech discrimination testing 
conducted at the examination (Maryland CNC) revealed 78 percent 
speech recognition in the Veteran's right ear and 72 percent in 
his left ear.  Puretone audiometry testing found that the average 
puretone threshold was 68.75 decibels for the Veteran's right ear 
and 68.75 decibels for his left ear.  Pertinent VA medical 
records also reflect that the Veteran has received bilateral 
hearing aids from his VA treatment providers.  The Veteran has 
also submitted statements to VA in which he claims that his 
hearing has progressively worsened.  

The Veteran's service-connected hearing loss has been evaluated 
as 20 percent disabling under Diagnostic Code 6100 for hearing 
loss.  The assigned evaluation for hearing loss is determined by 
mechanically applying the rating criteria to certified test 
results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under Diagnostic Code 6100, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment range 
from noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per 
second).  To evaluate the degree of disability from hearing 
impairment, the rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  As set forth in the regulations, Tables 
VI, VIa, and VII are used to calculate the rating to be assigned.  
See 38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI and 
Table VII.  See 38 C.F.R. § 4.85.

With respect to the claim on appeal, the most relevant evidence 
of record consists of audiological reports from the June 2005 VA 
audiological evaluation and the June 2007 VA examination.  
Results from the June 2005 VA audiogram reflect that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
60
60
75
75
LEFT
50
65
65
75
80

Pure tone averages were 67.5 decibels for the right ear and 71.25 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 88 
percent in the left ear, using Maryland CNC tests.

Results from the June 2007 VA examination reflect that pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
70
75
70
LEFT
60
60
65
75
75

Pure tone averages were 68.75 decibels for the right ear and 
68.75 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 78 percent in the right ear and of 
72 percent in the left ear, using Maryland CNC tests.

Applying the results of the Veteran's audiological evaluation in 
June 2005 to Table VI reveals Level III hearing acuity in the 
right ear and Level III hearing acuity in the left ear.  
Application of the above-noted findings to Table VII results in a 
noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 
6100.  However, the provisions of 38 C.F.R. § 4.86 provide that, 
when puretone thresholds at each of the pertinent frequencies 
(1000 to 4000) is 55 decibels or more, the rating will be 
determined from either Table VI or Table VIa of 38 C.F.R. § 4.85.  
Using Table VIa, Level V and Level VI are the resulting 
designations, which result in a 20 percent rating.  

Testing from the Veteran's June 2007 VA examination, discussed 
above, revealed Level IV hearing acuity in the right ear and 
Level VI hearing acuity in the left ear, resulting in a 20 
percent rating under Table VII of 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  Using Table VIa, Level V and Level V are the 
designations, which also result in a 20 percent rating.  
38 C.F.R. § 4.86.  

The Board in no way discounts the difficulties that the Veteran 
experiences as a result of his bilateral hearing loss.  However, 
it must be emphasized, as previously noted, that the disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results are obtained.  Hence, the Board 
must base its determination on the results of the pertinent June 
2005 VA audiology study and June 2007 VA examination of record.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other 
words, the Board is bound by law to apply VA's rating schedule 
based on the Veteran's audiometry results.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board 
finds that for the entirety of the appeal period, the record 
presents no basis for assignment of a rating higher than the 
currently assigned 20 percent for the Veteran's service-connected 
hearing loss.  

The above determination is based upon consideration of applicable 
rating provisions.  In particular, the Board notes that the VA 
examination report describes the effects of the Veteran's hearing 
impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  It was noted by the examiner that the Veteran 
has trouble hearing and understanding speech.  Additionally, 
there is no showing that the Veteran's hearing loss reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of a higher evaluation on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2009).  In this case, there is no 
evidence showing that the disability results in marked 
interference with employment (i.e., beyond that contemplated in 
the evaluation assigned), or frequent periods of hospitalization, 
or evidence showing that the disability otherwise renders 
impractical the application of the regular schedular standards.  
In fact, his disability is accurately reflected by the schedular 
criteria.  In the absence of evidence of such factors as those 
outlined above, the criteria for invoking the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that the claim for 
a rating higher than 20 percent for bilateral hearing loss must 
be denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim for increase, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for hemorrhoids is denied.

Entitlement to service connection for cold injury residuals of 
the hands is denied.

Entitlement to service connection for cold injury residuals of 
the feet is denied.

Entitlement to service connection for a skin disorder is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for an eye disability is 
denied.

Entitlement to an increased rating for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


